

	

		II

		109th CONGRESS

		1st Session

		S. 708

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			Mr. Wyden (for himself

			 and Mr. Smith) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to provide medicare beneficiaries with access to information concerning the

		  quality of care provided by skilled nursing facilities and to provide

		  incentives to skilled nursing facilities to improve the quality of care

		  provided by those facilities by linking the amount of payment under the

		  medicare program to quality reporting and performance requirements, and for

		  other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Long Term Care Quality and Consumer

			 Information Improvement Act of 2005

				.

		

			2.

			Medicare payment adjustments for skilled nursing facilities

			 based on quality data

			

				(a)

				In general

				Section 1888(e) of the

			 Social Security Act (42 U.S.C.

			 1395yy(e)) is amended by adding at the end the following new paragraph:

				

					

						(13)

						Payment adjustments based on quality data

						

							(A)

							Establishment of quality measures

							

								(i)

								In general

								Subject to the succeeding

				provisions of this subparagraph, not later than 6 months after the date of

				enactment of the Long Term Care Quality and Consumer Information Improvement

				Act of 2005, the Secretary shall establish between 10 and 15 quality measures

				applicable with respect to skilled nursing facilities in addition to any

				quality measures applicable with respect to such facilities established prior

				to January 1, 2005.

							

								(ii)

								Consultation

								In establishing the quality

				measures under clause (i), the Secretary shall consult with—

								

									(I)

									residents of skilled

				nursing facilities;

								

									(II)

									representatives of patient

				advocacy organizations;

								

									(III)

									State regulatory

				representatives;

								

									(IV)

									representatives from the

				skilled nursing facility industry; and

								

									(V)

									experts on quality

				measures.

								

								(iii)

								Staffing and mix of licensed staff

								At least one of the quality

				measures established under clause (i) shall relate to the level of skilled

				nursing facility staffing and the mix of licensed staff.

							

								(iv)

								Establishment and application of risk adjustment

				methodology

								The quality measures

				established under clause (i) shall take into account the relative risks

				associated with the population of each skilled nursing facility to ensure that

				the differences in the quality measures reflect differences in the care

				provided by the facilities and not differences in resident population

				characteristics by using a risk adjustment methodology established for purposes

				of this subsection. The risk adjustment methodology established and applied

				under this clause may exclude certain types of residents, stratify residents

				into high-risk and low-risk groups, or use a statistical adjustment, such as a

				regression analysis, that takes into consideration multiple characteristics for

				each resident.

							

								(v)

								Special provision for small skilled nursing

				facilities

								The Secretary, in

				consultation with the individuals and groups described in clause (ii), shall

				establish criteria for determining which quality measures established under

				clause (i) do not apply with respect to skilled nursing facilities that are not

				large enough to yield meaningful data with respect to such measure.

							

								(vi)

								Annual review and revision

								The Secretary, in

				consultation with the individuals and groups described in clause (ii), shall

				annually review and revise the quality measures established under clause (i),

				as the Secretary, in consultation with such individuals and groups, determines

				appropriate.

							

							(B)

							Reporting on quality measures

							

								(i)

								Submission of data

								Each skilled nursing

				facility that desires to receive a payment adjustment under subparagraph (C)

				shall submit such data at such time and in such form and manner as the

				Secretary, in consultation with the individuals and groups described in

				subparagraph (A)(ii), requires for purposes of applying the quality measures

				established under subparagraph (A)(i).

							

								(ii)

								Publication of quality ratings

								Not less frequently than

				annually, the Secretary shall cause to be posted on the Internet website of the

				Centers for Medicare & Medicaid Services and to be published in newspapers

				with a national circulation a quality rating for each skilled nursing facility

				submitting data under clause (i) by using such data to apply the quality

				measures established under subparagraph (A)(i) to each facility.

							

							(C)

							Additional payment amount

							

								(i)

								In general

								Subject to clause (iv),

				each skilled nursing facility that submits data under subparagraph (B)(i) shall

				receive the update described in clause (ii) and the payment adjustment

				described in clause (iii).

							

								(ii)

								Full market basket update

								Notwithstanding paragraph

				(4)(E)(ii) or any other provision of law, each skilled nursing facility

				described in clause (i) shall receive the full market basket update for the

				year following the year in which such data is submitted.

							

								(iii)

								Payments based on quality

								The Secretary shall adjust

				the total payment amount under this subsection for skilled nursing facilities

				described in clause (i) as follows:

								

									(I)

									Beginning with fiscal year

				2007, for each of the skilled nursing facilities that the Secretary determines,

				based on the quality measures established under subparagraph (A)(i) for the

				preceding fiscal year, to be—

									

										(aa)

										in the top 10 percent of

				all nursing facilities that submitted data under subparagraph (B)(i) during the

				preceding fiscal year, each payment amount determined under the other

				provisions of this subsection shall be increased by 2 percent of that amount;

				and

									

										(bb)

										below the top 10 percent of

				such nursing facilities, but within the top 20 percent of such facilities, each

				payment amount determined under the other provisions of this subsection shall

				be increased by 1 percent of that amount.

									

									(II)

									Beginning with fiscal year

				2008, for each of the skilled nursing facilities that the Secretary determines,

				based on the quality measures established under subparagraph (A)(i), to be in

				the bottom 20 percent of all nursing facilities that submitted data under

				subparagraph (B)(i), each payment amount determined under the other provisions

				of this subsection shall be decreased by 1 percent of that amount.

								

								(iv)

								Special provision for small skilled nursing

				facilities

								The Secretary may not

				refuse to provide a full market basket update under clause (ii) or to provide

				an increase or reduction under clause (iii) with respect to a skilled nursing

				facility because such facility does not submit data with respect to a quality

				measure that does not apply to the nursing facility as a result of the

				application of the criteria established under subparagraph (A)(v).

							

							(D)

							Budget neutrality

							In implementing this

				paragraph, the Secretary shall ensure that the aggregate amount of expenditures

				made by the Secretary under this title in a fiscal year does not exceed the

				aggregate amount which the Secretary would have expended under this title in

				the year if this paragraph had not been enacted. In determining the aggregate

				amount which the Secretary would have expended under this title in the year if

				this paragraph had not been enacted, the Secretary shall assume a current

				services budget baseline that includes in the assumption of current services a

				level of expenditures for covered skilled nursing facility services that

				reflects a continuation of the Resource Utilization Groups (RUGS) that were

				used for making payments under this section during fiscal year 2005.

						.

			

				(b)

				Evaluation and report

				

					(1)

					Evaluation

					The Secretary of Health and

			 Human Services shall conduct an evaluation of the implementation of the

			 amendment made by subsection (a), including an evaluation of the number of

			 skilled nursing facilities that submit the data pursuant to paragraph (13)(B)

			 of section 1888(e) of the Social Security

			 Act (42 U.S.C. 1395yy(e)), as added by subsection (a).

				

					(2)

					Report

					Not later than December 31,

			 2008, the Secretary of Health and Human Services shall submit a report to

			 Congress on the evaluation conducted under paragraph (1) together with

			 recommendations for such legislation and administrative actions as the

			 Secretary considers appropriate.

				

